Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 6 is objected to because of the following informalities:  Claim 6, line 2, “mounted to an distal” should read “mounted to a distal”.  Appropriate correction is required.
Examiner’s Comment
Claim 17 recites a minimally invasive lucent aiming device (MILAD).  Such a device will be considered to be any device fully capable of minimizing tissue disruption (minimally invasive) and engageable or workable with a medical imaging system such as MRI, X-ray, etc. (lucent).  In addition, claim 17 recites “A minimally invasive lucent aiming device and drill guide.  It is noted that the device and guide are both part of a single unit (paragraph [0075], ref. 500) and will be treated as thus.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a fixation drill guide…adapted to receive a fixation screw” and “an image acquisition unit” in claim 1.

Regarding the drill guide, paragraph [0075] and Fig. 4 show the fixation drill guide to be a sleeve or tube.  Therefore, for purposes of examination, the structure determined sufficient to perform the function of receiving a fixation screw is a sleeve or functional equivalents thereof. 
Regarding the image acquisition unit, paragraphs [0069-69] disclose that the unit may be an optical imaging system such as an x-ray imaging unit or a CT imaging unit.  Therefore, for purposes of examination, the structure determined sufficient to perform the function of image acquisition may be an x-ray or CT machine or functional equivalents. 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.




Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 - 5, 8, 10 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schlosser et al. (US 2018/0116758 A1) in view of Gordon et al. (US 2015/0023475 A1)

Regarding claim 1, Schlosser discloses a surgical system (Abstract, Figs. 1 & 32a) comprising: 
a work surface (paragraph [0062], ref. 3, Fig. 1); 
a reduction arm mounted to the work surface at a proximal region of the reduction arm, wherein the reduction arm is articulatable relative to the work surface, and the reduction arm is lockable in position relative to the work surface (paragraph [0062] and Fig. 1 disclose a reduction arm refs. 5 - 8 mounted to the work surface ref. 3 
a reduction handle mounted to the reduction arm at a distal region of the reduction arm, wherein the reduction handle is adapted to attach to a surgical subject (paragraph [0062] discloses a reduction handle which is comprised of refs. 9 - 10 located at the distal end of the reduction arm and is shown attached to a surgical subject ref. 11); 
a fixation arm mounted to the work surface at a proximal region of the fixation arm, wherein the fixation arm is articulatable relative to the work surface, and the fixation arm is lockable in position relative to the work surface (It is noted that the system comprises a plurality of arms, see Fig. 32a, in which a second arm, same as that shown in Fig. 1, is considered to be the fixation arm.  Thus the fixation arm is considered to comprise refs. 5 - 9 and is mounted to the work surface ref. 3 at a proximal region via base unit ref. 1 - 2 and is articulatable via joints as shown in Fig. 1 and is lockable via ref. 4); 
a fixation drill guide mounted to the fixation arm at a distal region of the fixation arm, wherein the fixation drill guide is adapted to receive a fixation screw therethrough for insertion into the surgical subject (paragraph [0062], ref. 10 is considered to be the drill guide as it is mounted to the distal region refs. 8 - 9, of the fixation arm and is fully capable of receiving a screw either internally or distally, e.g. a screw driver). 

Schlosser is silent regarding the limitation that the surgical system further comprises an image acquisition unit directed toward the work surface, wherein the 


Gordon teaches an image acquisition unit (paragraph [0053], Fig. 1, ref. 100) and a working surface (Fig. 2, ref. 102) wherein the image acquisition unit is lockable in position relative to the work surface (paragraph [0053]). Gordon teaches that the system and loackable relationship make it possible to obtain reproducible images of a patient (paragraphs [0006-7]). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the surgical system of Schlosser to include the image acquisition unit which is lockable to relative to the work surface, as taught by Gordon, for the purpose of obtaining reproducible images of a patient.  

	
Regarding claim 2, Schlooser in view of Gordon discloses the system of claim 1, comprising at least two reduction arms and at least two reduction handles (See Fig. 32a of Schlosser below).


    PNG
    media_image1.png
    356
    731
    media_image1.png
    Greyscale
  

Regarding claim 3, Schlooser in view of Gordon discloses the system of claim 1, wherein: 
the reduction arm comprises at least two reduction arm elements rotatably mounted to each other (Schlooser, Fig. 3 shows two arm elements refs. 7 - 8 rotatably mounted to each other via joint ref. 30); and 
the fixation arm comprises at least two fixation arm elements rotatably mounted to each other (the same interpretation of the reduction arm is applied to the fixation arm).  

Regarding claim 4, Schlooser in view of Gordon discloses the system of claim 1, wherein the reduction handle comprises: 
a reduction rod (Schlooser, ref. 10) comprising an insertion pin at a distal end of the reduction rod; and 



    PNG
    media_image2.png
    612
    750
    media_image2.png
    Greyscale


Regarding claim 5, Schlooser in view of Gordon discloses the system of claim 4, wherein the reduction tube comprises a radiolucent material (Schlooser, paragraph [0106]).  

Regarding claim 8, Schlooser in view of Gordon discloses the system of claim 1, wherein: 
the fixation arm comprises two longitudinally extending retaining members at the distal region of the fixation arm (see remarked Fig. 30, ref. 9); and 


Schlosser is silent regarding the limitation that the retaining members are spaced apart by a distance of at least 1 cm. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the retaining members such that they are spaced apart by a distance of at least 1 cm, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.  In addition there is no recitation of a criticality to such a distance. 

    PNG
    media_image3.png
    634
    858
    media_image3.png
    Greyscale




Regarding claim 11, Schlooser in view of Gorek discloses the system of claim 10, wherein: the image acquisition unit comprises an emitter unit (Gordon, paragraph [0054], refs. 112) and an intensifier unit (Gordon, paragraph [0054], refs. 114); the emitter unit is positioned above the work surface; and the intensifier unit is positioned below the work surface (Figs. 1 - 2).

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schlosser et al. (US 20180116758 A1) in view of Gorek et al. (US 2010/0312103 A1) and further in view of Heller (US 4,558,857).

Regarding claim 9, Schlooser in view of Gordon discloses the system of claim 1, except wherein the work surface is articulatable.  

Heller teaches an adjustable operating room table (Abstract, Fig. 1) in the related field of surgery for the purpose of providing an improved table such that an operating spot of location defined at the region of the a patient may be changed in its orientation for performing the diagnosis and surgery, without requiring a change in the fixed working position of the surgeon (Col. 1, lines 29 - 57). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed .
Allowable Subject Matter
Claims 6 - 7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  Claims 17 - 25 are directed toward a minimally invasive lucent aiming device and drill guide. The device and drill guide are comprised of a drill guide sleeve having at least two radially extending radiopaque proximal aiming guides positioned at different angular positions and extending outwardly from a proximal end of the sleeve and at least two radially extending radiopaque distal aiming guides position at different angular positions and extending outwardly from a distal end of the sleeve in which the angular position for each proximal guide is the same as the angular position for a corresponding distal guide. 
Bavaro et al. (US 2005/0065434 A1) discloses a polymeric marker with high radiopacity for use in medical devices (Figs. 1 - 5).  Figures 1 - 5 show various embodiment of a medical device (e.g. guide wire or catheter) with a plurality of radiopaque markers (e.g. Fig. 1, ref. 12 or Fig. 2, ref. 24), however the markers of Bavaro are not located on the proximal and distal ends, but instead along the length of 
Tremaglio, Jr. et al. (US 6,689,142 B1) discloses an apparatus for guiding a needle (Fig. 15A, ref. 134) and thus is considered to be fully capable of receiving a surgical screw. The apparatus comprises at least two radially extending radiopaque proximal aiming guides located on a proximal end (ref. 142, Figs. 15B, 17) of an entry needle (ref. 136) and a distal radiopaque aiming guide (ref. 140) located on a distal end of the device.  Tremaglio is silent regarding the limitation that the distal aiming guides are radially extending and that the proximal aiming guides are on the proximal end of the apparatus.  Instead the proximal guides are located on a needle which would prevent the device from receiving a screw while in use. Finally, Tremaglio is silent regarding the limitation that the angular position for each of the proximal and distal aiming guides are the same. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TESSA M MATTHEWS whose telephone number is (571)272-8817. The examiner can normally be reached M - F 8am - 1pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Robert can be reached on (571) 272-4719. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TESSA M MATTHEWS/Examiner, Art Unit 3773